

116 S3476 IS: Coronavirus Worker Relief Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3476IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Peters (for himself, Mr. Daines, Mr. Blumenthal, Ms. Klobuchar, Ms. Hirono, Mr. Romney, Mr. Schatz, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide for unemployment benefits to workers affected by the 2019 Novel Coronavirus.1.Short titleThis Act may be cited as the Coronavirus Worker Relief Act.2.Emergency declarations or disaster declarations for coronavirus(a)DefinitionsIn this section, the definitions in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) shall apply. (b)AuthorityIn any emergency declared by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) related to the 2019 Novel Coronavirus, in addition to the assistance authorized by section 502 of such Act, the President may provide assistance under section 410 of such Act (42 U.S.C. 5177) for unemployment and lost wages, including by expanding the eligibility for assistance in accordance with subsection (d). (c)Application to major disaster declarationsFor any major disaster declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) for the 2019 Novel Coronavirus, the expanded eligibility criteria in subsection (d) shall apply.(d)Additional eligibility criteriaIn addition to the eligibility criteria for individuals established under section 410 of Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177), individuals in an area for which an emergency declaration or disaster declaration for the 2019 Novel Coronavirus described in subsection (b) is declared shall be eligible for unemployment assistance under such section 410 if—(1)the individual has experienced a week of unemployment in the area with an active emergency declaration or disaster declaration for the 2019 Novel Coronavirus, and as a result of the 2019 Novel Coronavirus; (2)the individual has good cause to voluntarily reduce regular work hours or refuse a bona fide offer of employment, or, in the case of an unemployed self-employed individual, refuse to resume or commence suitable self-employment, for a reason such as illness or incapacity, family crises, or changed individual or family circumstances in the area for which the emergency declaration or disaster declaration was issued, and as a result of the 2019 Novel Coronavirus; or(3)the individual is unable to work due to the result of the immediate Federal, State, Tribal, or local government response to the 2019 Novel Coronavirus, such as—(A)the inaccessibility of the place of employment in the area for which the emergency declaration or disaster declaration was issued due to closure of the place of employment by or at the request of the Federal, State, Tribal, or local government as a result of the 2019 Novel Coronavirus; or(B)the employer of the individual, or the business in the case of a unemployed self-employed individual, prior to the emergency declaration or disaster declaration being issued, received at least a significant amount of the revenue or income of the employer or business, as the case may be, from entities that—(i)are located in the area for which the emergency declaration or disaster declaration was issued; and(ii)were closed by the Federal, State, Tribal, or local government in immediate response to the 2019 Novel Coronavirus. (e)Minimum amount of assistanceThe assistance authorized under this section for a week of unemployment shall be not less than the weekly amount authorized under the unemployment compensation law of the State for which the emergency declaration or disaster declaration was issued.(f)Waiver of State requirementsNotwithstanding State law, for purposes of assistance authorized under this section—(1)the requirement that an individual be able to work, available to work, and actively seeking work shall not apply; and(2)compensation under section 410 of Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177) shall be made to an individual otherwise eligible for such compensation without any waiting period. 